ORDER

PER CURIAM.
AND NOW, this 6th day of May, 2003, A Rule having been entered by this Court on March 7, 2003, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Julius C. Melograne to show cause why he should not be placed on temporary suspension, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Julius C. Melograne is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.